TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 19, 2013



                                     NO. 03-12-00331-CR


               Eric Danile Thompson a/k/a Eric Danilo Thompson, Appellant

                                                v.

                                 The State of Texas, Appellee




           APPEAL FROM 264TH DISTRICT COURT OF BELL COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the judgment

of the trial court is in all things affirmed; and it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.